Order, Supreme Court, New York County (Alice Schlesinger, J.) entered June 8, 1995, which denied plaintiffs motion for a preliminary injunction enjoining defendants from competing with its business for a period of six months, and from soliciting any former customers, unanimously affirmed, with costs.
The covenant prohibiting defendant from competing with plaintiffs business in the New York City metropolitan area was expressly limited to six months following the termination of defendant’s employment with plaintiff. Since the relevant time period has already transpired, the covenant cannot be enforced (see, Lehman v Piontkowski, 93 AD2d 809, 814, affd 61 NY2d 703). In any event, we note that plaintiff has not demonstrated that it has suffered any injury or shown that the equities are in its favor (see, Hay Group v Nadel, 170 AD2d 398, 399).
Plaintiff is also not entitled to a preliminary injunction enjoining defendants from soliciting their former customers, since the parties contracted to limit the nonsolicitation of customers to three years following the sale of the business, which period also has already elapsed (see, MGM Ct. Reporting Serv. v Greenberg, 74 NY2d 691, 693). Concur—Murphy, P. J., Milonas, Ross, Nardelli and Tom, JJ.